Lowrie, J.
We are of the opinion that the instructions to the jury, given by the learned judge who tried the case, cover all its material points; and they are so fully sustained by the reasons which accompany them that they need nothing further from us. The evidence that was rejected was immaterial.
The earnestness which has been manifested at different times in relation to the river beach taken for Duquesne way, seems to have arisen out of an entire misapprehension of the right of riparian owners on a navigable stream. It seems to have been thought in this case, that the ground between high and low water mark was of great value, especially for a rolling-mill, because it would be a great convenience to have the use of it for depositing cinders, and thus also the owners might increase the size of their lots. But this is a great mistake.
The Allegheny and many other navigable rivers do not, at the time of low water, occupy over one-third of their bed, and it would be most disastrous to allow every owner to fill out his land to low water' mark. If it was effectually done at a single place, it would necessarily flood all the land above at high water, and soon sweep away the land of the opposite proprietors. It is only by stealing gradually on the public right that such a claim ever gets a foothold. The absolute ownership extends only to ordinary high water mark, and all below that is part of the public river highway, 1 Pa. R. 467, 1 W. & S. 353 ; which is perfectly consistent with the ownership of the soil, and with the exclusive right to the landing as such, but not with every use of it that would interfere with the highway, or unduly force the current from its natural course, to the injury of other riparian owners. On unnavigable streams the right of riparian owners extends to the middle of them, and on the principle contended for, they might just as reasonably fill up the bed of such streams to the middle, without regard to the rights of others. This right takes a modified form when applied to tidewater rivers, because their nature is different, and they require a different form of landings or wharves. But those wharves would *44be of very little value if they did not extend beyond low water mark, and therefore they always depend for their true value upon police regulations.
Judgment affirmed.